Citation Nr: 1201201	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for spondylosis of the lumbar spine with narrowed disc space at L4-S1 with facet arthropathy chiefly affecting L5-S1.

The Veteran was scheduled for a July 2009 Board hearing in connection with his appeal; but he did not appear for the hearing or indicate any desire to reschedule.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability.  As part of his claim he stated that he experienced problems with his back while on active duty in Vietnam in 1970 and has had problems with his back since then.  He also noted that when he returned from Vietnam he had to have hernia surgery at the VA Medical Center in Nashville in 1971 or 1972, which was the result of the same strain that affected his back.

The service treatment records show that in March 1970 the Veteran was picking up a box of meat when he felt his back "catch."  Physical examination showed a lumbar muscle strain and loss of lumbodorsal curvature.  An April 1970 treatment record also noted complaints of dysuria and back ache on the left, as well as a feeling of pressure on the bladder.  However, the impression was urinary tract infection.

After service, VA hospital records show the Veteran underwent a right inguinal hernia surgery in December 1972.  There were no complaints or findings pertaining to his back at that time.  

After this, VA and private treatment records dated from 1995 to early 2006 reveal no mention of any complaints or treatment for the spine.  In February 2006, an x-ray examination showed mild degenerative changes in the thoracic spine.  A June 2007 x-ray examination showed spondylosis of the lumbar spine with narrowed disc space at L4-S1 with facet arthropathy chiefly affecting L5-S1.  The Veteran was seen again for complaints of back pain in July 2007 and November 2007.

As the record shows a lifting injury to the spine during service in 1970 and a current diagnosis of a lumbar spine disability, a medical examination and opinion is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's treatment for his back during service in March 1970 after picking up a box of meat.

Please provide a complete rationale for your opinion.  If you cannot answer the above question without resorting to speculation or remote possibility, please indicate why that is so.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



